DETAILED ACTION
Claims 7-13, 19, 30(b), 38(i) and 49 are under current examination (in view of the elected species).
Claims 16, 21, 23, 25, 27, 29, 31, 38 (ii), 39, 43, 46 and 47 are withdrawn.
The elected species are: serotype 2, MEF strain, Table 2, Q3178L/F1134L/L3085F and the full sequence for the MEF strains as set forth by AY238473. 
Upon the finding of the mutation at position 3178 in the prior art (Flanegan) and the prior art rejection for the broad claims, no additional species were searched. See below for the prior art rejection and the statement regarding allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16, 21, 23, 25, 27, 29, 31, 38 (ii), 39, 43, 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2021.
Applicant’s election of Group A in the reply filed on 8/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
A. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See at least para. 65.
B. The use of the terms BECKMAN COULTER, QUBIT and AGILENT, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that BECKMAN COULTER, QUBIT and AGILENT are merely examples and all improper trademarks of the instant specification should be properly addressed.
See at least para. 188-189.
C. See attached PTO-2301, Notice to Comply with Sequence Disclosure Requirements. 
At least para. 188 of the instant specification comprises sequences without any sequence identifiers.
Also Figure 1 comprises sequences without sequence identifiers. Note that this may be rectified by incorporating the sequence identifiers in the corresponding figure legend. 
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 10, 13 and 19 for comprising the terms “preferably” and/or “optionally”. Limitations directed to examples or preferences lead to confusion over the intended scope of the claims and it is not clear whether such examples or preferences is intended to be a narrower limitation. See MPEP2173.05.  
See components i and ii of claim 13. The claim is unclear for it appears to be missing the term ---and---, ---or---, ---and/or--- between components i and ii. 
The above also applies to claim 19 between components a and b.
For reasons of this action, the claims will be read as having an “and/or” between the components.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st para., Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13, 19 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through


A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
The claims are directed to (in part): a PV VLP which comprises at least three modifications of the PV particle wherein the modification(s) are nebulously defined by specific interfaces/domains of the particle, including the protomer interface and pentamer interface; see claim 7. Note that claim 9 is directed to Tables 1-3 of the instant specification for at least one modification; see claim language of this claim. 
Structurally, the claims are directed to any and all possible modification(s) of any protein of the VLP; note that the claims do not structurally define the VLP. The claims encompass a genus of VLPs, wherein the modifications thereof may differ among species, including the position(s) of the indicated interface and/or domains of the undefined particle, type of modification(s) (deletions, substitutions and/or additions) at the undefined position(s), and specific substitutions of residues (e.g. will a bulky tyrosine 
Functionally, the claims require that the “at least three modifications relative to the PV particle from which the VLP is derived stabilizes the native-antigenic conformation of the PV capsid”; see independent claim 7.
The specification provides adequate written description for specific mutations; for example, those mutations which define the position and the specific substitution as well as those mutations which have been characterized to lead to stabilization of the native-antigenic conformation of the PV capsid. 
The specification does not provide adequate written description for any and all possible mutations of any kind at any position, wherein such mutations are merely defined via the general location, such as pentameric interface. Further, the specification fails to establish a structure to function correlation for the genus of PV structures to the required functional property as claimed. 
Given the lack of sufficient examples which would sufficiently represent the genus of PV VLP structures as well as the lack of structure to function correlations to the functional property as required by the claims, the claims are rejected as lacking adequate written description by the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanegan (US Patent 11058760-see attached form) in further view of Adeyemi et al. (J of Virol.-cited by the IDS). It is noted here that the terms “and/or” as well as “optionally” are found throughout the claims.
The claims are directed to (in part): a PV VLP which comprises at least three modifications relative to the PV particle from which the VLP is derived which stabilize the VLP, wherein there is at least one modification in each of:
A protomer interface; and a pentamer interface;
Wherein the at least three modifications relative to the PV particle stabilizes the native-antigenic conformation of the PV capsid; see instant claim 1. 
Flanegan describes PV VLPs comprising thermostable mutations; see whole document, including title. See col. 1, lines 50+ and  col. 2, lines 7+ for describing various stabilizing mutations of VP1, including 231A.V, and VP3, including 178Q.L, 180T.V and 236D.V; para. 99 of the instant specification indicates that such substitutions are found at the protomer interface. Note that the mutation at position 3178 is an elected species and Flanegan meets claims 1(a), 9, 10(a) and 13(a). Flanegan teaches that the PV VLPs may be of PV serotypes 1-3; see col. 5, lines 38+ and instant claim 11. See col. 12, lines 49+ which discloses that the sequences may be derived from Mahoney and Sabin strains; see instant claim 12. See col. 9, lines 10+ for disclosing the use of pharmaceutically acceptable carriers; see instant claim 38.
Flanegan does not explicitly teach that three mutations wherein one occurs at the pentamer interface (claim 7); a VLP that further comprises at least one modification in a pocket domain (claim 8); and, wherein the modification at the pentamer interface, protomer interface or pocket domain is as defined in Table 2 (Table 2 is an elected species; claim 9).
Adeyemi describes different mutations which stabilize the PV capsid; see whole document. See p. 9 for Tables 1 and 2 which provide different constructs and the position of the mutation(s); construct PV57 comprises a S1097P mutation at the 5-fold interpantameric vertex and I1194V of the hydrophobic pocket. The author also describes the interpentamer VP3 mutation, T3175A; see p. 13. It is also noted here that they used the Mahoney PV1 strain; see p. 14 and instant claims 11 and 12.

There would have been a reasonable expectation given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, using ordinary molecular biology techniques to insert substitutions of residues.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 30, part (b) and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted here that the specific mutations F1134L and/or L3085F are found to be free of the prior art in all PV serotypes. For further support, it is noted here that EP0508783 (cited by the IDS) teaches that different amino acid substitutions can be extrapolated to all polioviruses at corresponding positions. Thus, the Office finds that all dependent claims depending on any claims which are directed to the above mutations (independently or combined) would be free of the prior art; however, this would require claim amendments.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648